19 Cal. App. 2d 167 (1937)
W. E. LADY, Appellant,
v.
ISAIAH H. SMITH, Respondent.
Civ. No. 11255. 
California Court of Appeals. Second Appellate District, Division Two.  
February 9, 1937.
 William Ellis Lady, in pro. per., for Appellant.
 W. Eugene Craven for Respondent.
 McComb, J., pro tem.
 This is an appeal from a judgment in favor of respondent after a trial before a court without a jury.
 [1] Appellant has failed in his opening brief to present each point separately under an appropriate heading, showing the nature of the question to be presented and the point to be made. (Sec. 2, rule VIII, Rules for the Supreme Court and District Courts of Appeal of the State of California.)
 Mr. Presiding Justice Conrey in Adams v. Standard Acc. Ins. Co., 124 Cal. App. 393 [12 PaCal.2d 464], in commenting upon this provision of rule VIII, supra, accurately states the requirement thus at page 394:
 "Such assignment of error should take the form of one or more stated propositions, which, if sustained, would lend reasonable support to appellant's demand for reversal of the judgment."
 This court has repeatedly held that it will not assume the task of searching the record for the purpose of discovering errors not pointed out by counsel. It is the duty of counsel to comply with rule VIII, supra, in its entirety. The provisions of this section are not mere technical requirements, but are prescribed for the purpose of facilitating disposition of cases upon appeal and directing the court's attention to the specific errors of law alleged to have been committed by the trial court.
 For the foregoing reason the appeal is dismissed.
 Crail, P. J., and Wood, J., concurred.